ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent David Eric Baer’s conviction of three felony-controlled substance crimes is conclusive evidence of his violation of Minn. R. Prof. Conduct 8.4(b) (commission of a criminal act reflecting adversely on a lawyer’s fitness as a lawyer). Respondent has waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and probation for a period coextensive with respondent’s 3-year criminal probation.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the flies, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent David Eric Baer is publicly reprimanded and placed on probation for a period coextensive with respondent’s criminal probation, subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the efforts of the Director’s Office to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by its due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. At the Director’s request, respondent shall authorize the release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall maintain total abstinence from all controlled substances, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician.
(d) Respondent shall continue counseling through Jewish Family and Children’s Service, attending counseling sessions at least once per month. Re*361spondent shall, without a specific reminder or request, submit to the Director quarterly attendance verifications on a form provided by the Director. The Director may, at his sole discretion, waive this requirement after the first six months of probation.
(e) Respondent shall comply with all conditions of his criminal sentence and probation.
Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice